DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2021 has been entered.
 Response to Amendment

The amendment to the claims filed on 29 April 2021 has been entered. Claim(s) 1-4 remain pending in this application.

The amendment to the drawings filed 29 April 2021 will not be entered.  The amendment to the drawings changes the location of the reference number 5 (control line) to be before the lock valve, 7, in both the prior art Figure 1 and Figure 2, however, at least in Paragraph 0012 the disclosure states “If commanded to unlock the lock, the lock valve (7) switches to provide supply pressure to chamber B, via the control line (5)” thus indicating that the control line, 5, is between the lock valve and chamber B.  Therefore the drawings submitted 29 April 2021 propose changes of the drawings to an embodiment not described by the specification and thus are denied entry.
Drawings
The drawings are objected to because Figures 1 and 2 show “Track lock value” for Reference number 7 which should be “Track lock valve”.  

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lock valve “arranged between the housing and the control line to control the flow of hydraulic fluid into the first end chamber (A) and the second end chamber (B)”, as claimed in Lines 15-17 of Claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is pointed out that the drawings only show two positions of the lock valve wherein only two flow directions are indicated.  These directions are from the housing to the control line and then to the lock valve and from the lock valve to the control line and then the housing.  Therefore the drawings do no show the lock valve between the control line and housing to control the flow into the end chambers as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 


Claim Objections
Claims 1 and 4 is objected to because of the following informalities:  
In Line 7 of Claim 1 "the first chamber (A)" should be "the first end chamber (A)". Consistent terminology is requested.  

In Line 29 of Claim 4 two periods are included when only one should be present.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  

Claim 1 recites the limitation of the lock valve “arranged between the housing and the control line to control the flow of hydraulic fluid into the first end chamber (A) and the second end chamber (B)” which is not described in the specification in such a way as to reasonably convey the invention had possession of the claim invention.  It is first pointed out that Figure 2 of the instant applications shows the control line, 5, is between the lock valve, 7, and the housing, 2, which contradicts the claimed limitation.  Further, Figure 2 shows the lock valve having only two positions wherein the flow of the hydraulic fluid is indicated as moving in a very specific direction of from the second end chamber to the first end chamber through the lock valve. Thus the flow through the control line would come from the housing to the control valve.  Therefore the description does not describe how the lock valve is between the control line and the housing to control the flow into the chambers as the only way for the lock valve to be between the housing and the control line is in direct contradiction to the flow direction shown in Figure 2.   Further as Paragraph 0017 of the instant application the lock valve is described as being between the return and control lines not the control and housing.

Claims 2 and 3 depend from Claim 1 and are rejected accordingly.

The following is a quotation of 35 U.S.C. 112(b):




Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The limitation of the lock valve “arranged between the housing and the control line to control the flow of hydraulic fluid into the first end chamber (A) and the second end chamber (B)” in Lines 15-17 of Claim 1 render the claim indefinite.  In light of the specification it is unclear how the lock valve is arranged between the housing and the control line to control the flow into the end chambers since the only flow directions shown in Figure 2 is from the housing through the control line and then to the lock valve or vice versa. Therefore, as described in the instant disclosure, the control line connects the lock valve to the housing and the only two flow directions shown do not have the flow from the housing through the lock valve and then the control line and thus is different from the claimed limitation.  For the purposes of this examination the limitation will be interpreted as the lock valve, the control line and the housing are all connected.

Claims 2 and 3 depend from Claim 1 and are rejected accordingly.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glyn (Foreign Patent Document WO 0157382), hereinafter Glyn, as evidenced by Hydraulic Specialties (Non-Patent Literature – Hydraulic Cylinder), hereinafter Hydraulic Specialties.

Regarding Claim 1, Glyn teaches a hydraulically actuated mechanical lock assembly (Figure 3, Element 310 – the assembly includes the actuator, Element 310, and the valve, Element 128, as well as the hydraulic lines connecting them) of a thrust reverser system for an aircraft (Page 1, Lines 1-3 – the lock assembly is for a thrust reverser for an aircraft), the assembly comprising:
a lock actuator (Figure 3, Element 310) comprising:
a lock housing (Figure 3 – the outer casing of the actuator, Element 310 - See marked up figure below for clarification) having a first end chamber (A) (Figure 3 - the bottom chamber is the first end chamber (A) – See marked up figure below for clarification) and a second end chamber (B) (Figure 3 – the top chamber is the second end chamber (B) – See annotated figure below for clarification); 
a return line (Figure 3 – the bottom two hydraulic lines that are connected to the bottom chamber of the hydraulic lock, element 310 – see annotated figure below for clarification) connected between a return chamber for returning high pressure fluid (Figure 3 – Page 5, Lines 8-9 - the return line is connected to the label “RETURN” which is part of the hydraulic system to provide the pressurization and as evidenced by Hydraulic Specialties in Figure 1, and Line 10 a basic hydraulic circuit includes a return line that is connected to a return chamber/tank for the intended use of returning a high pressure fluid thus the “RETURN” leads to the return chamber – See annotated Figure below for clarification) and the first chamber (A) (Figure 3 – the return line is connected to the first end chamber (A) and the return chamber, “RETURN” – See annotated figure below for clarification); 
a control line (Figure 3 - the hydraulic line that runs from the top chamber of the hydraulic lock, element 310 - See annotated figure below of clarification); and 
a moveable element (Page 5, Line 9 – Figure 3 - the piston rod – See marked up figure below for clarification) mounted in the lock housing (Page 5, Lines 9-10 – Figure 3 – the piston rod extends from the outer casing of the actuator), 
wherein the housing is arranged to receive hydraulic fluid at the first end chamber (A) (Page 5, Lines 8-9 - the lock, Element 310, is pressurized to move the rod; the bottom chamber/ chamber A/ first end has a hydraulic line through which high pressure fluid is provided – See marked up figure below for clarification) from the return chamber(Page 3, Lines 7-8 and 14-15 – the system uses a hydraulic fluid which is pressurized from a source/hydraulic system of which the “RETURN”/return chamber is a part of thus the first end chamber is arranged to receive the fluid from the return chamber) via the return line (Figure 3 – the first end/bottom chamber is connected to the return line), and at the second end chamber (B) (Figure 3 – the top chamber/ second end/Chamber B of the hydraulic lock, element 310) from the source of high pressure fluid (Figure 3 – the top chamber is connected to the pressure line, which is connected to source of pressurized hydraulic fluid/ hydraulic system through the valve, Element 128) via the control line (Figure 3 – the pressure line is the control line), whereby the relative pressures the first end chamber (A) and the second end chamber (B) are controlled (Page 3, Lines 9-11 and Page 5, Lines 6-7 - the pressurization of the chambers is controlled by the FADEC, therefor the relative pressures are controlled), via the control line (Figure 3 – the control line provides a hydraulic fluid to one of the chambers therefore it would be used to control the relative pressures of the chambers), to cause movement of the moveable element between a locked position and an unlocked position (Page 5, Lines 8-9 – the piston rod is moved by the pressurization of the chamber relative to one another; it is inherent that a higher pressure in the upper chamber relative to the lower chamber would retract the piston rod/unlock the thrust reverser and vice versa); and
a lock valve (Figure 3, Element 128) arranged between the housing and the control line (Figure 3 – the valve, Element 128, is connected to the control line from the housing of the lock actuator) to control the flow of hydraulic fluid into the first end chamber (A) and the second end chamber (B) (Page 5, Lines 6-9 – Figure 3 – the valve controls the pressurization of the lock therefore it would control the flow of the hydraulic fluid), wherein the first end chamber (A) is positioned between the return chamber and the lock valve (Figure 3 – the first end chamber is between the return chamber from the label “return” and the lock valve, 128, along the bottom conduit that directly connects “return” and the first end chamber (A)); 
wherein the return line is connected between the return chamber and the first end chamber (A) of the lock valve (Figure 3 – the return line has a line that is connected directly to the bottom chamber/ first end chamber and the “RETURN”/return chamber therefore the return line is between the return chamber and the first end chamber) and the first end chamber (A) is connected between the return line and the lock valve such that the return chamber is connected by the return line to the lock valve via the first end chamber (A) (Figure 3 – the bottom line of the return does not pass through the lock valve prior to reaching the first end chamber, therefore the “return”/return chamber is connected to the lock valve through the first end chamber (A) via the bottom line connecting the “return”/return chamber and the first end chamber (A)) to provide the assembly with immunity to the effects of pipe bursts in the return line between the first end chamber (A) and the lock valve   (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) - Figure 3 – the assembly shown in figure 3 has structure similar to that of the instant application, i.e. the return line is directly connected to the first end chamber, therefore the system would operate such that it would have immunity to a pipe burst in a similar location as disclosed in the instant application, since the return is still connected directly to the first end chamber without passing the rupture).


    PNG
    media_image1.png
    526
    630
    media_image1.png
    Greyscale

Figure 1 - Marked up figure from Glyn

    PNG
    media_image2.png
    678
    902
    media_image2.png
    Greyscale

Figure 2 - Annotated Figure from Hydraulic Specialties

Regarding Claim 2, Glyn as evidenced by Hydraulic Specialties teach the invention as claimed and discussed above. Glyn further teaches wherein the moveable element is a piston (Page 5, Line 9 – the moveable element is a piston rod).

Regarding Claim 3, Glyn as evidenced by Hydraulic Specialties teach the invention as claimed and discussed above. Glyn further discloses wherein the lock valve is responsive to unlocking control signals from an aircraft thrust reverser control circuit (Page 3, Lines 9-11 and Page 5, Lines 6-9 – Figure 3 – the FADEC, Element 124, and dashed lines are the control circuit; the sends signals to the valve, Element 128, to control the lock) to apply a supply pressure to the second end chamber (B) (Figure 3 – Page 5, Lines 6-9 - the valve controls the fluid to provide an appropriate pressure to Chamber B).

Regarding Claim 4, Glyn teaches a thrust reverser system (Figure 3) for an aircraft (Figure 3, Element 300 - Page 1, Lines 1-2 – the thrust reverser is for an aircraft) comprising:
one or more moveable flaps (Figure 3, Elements 110 and 112);
one or more actuators to cause movement of the flaps (Figure 3, Elements 116, 118, 120 and 122);
a control circuit for triggering movement of the flaps (Figure 3, Element 124 – Page 3, Lines 9-15 - the FADEC controls the actuators to move the flaps), and
a hydraulically actuated mechanical lock assembly to lock or unlock the actuators (Figure 3 - Page 5, Lines 9-11 – the piston rod of the lock can engage with the flaps to prevent movement which would include the actuators), the assembly including: 
a lock actuator (Figure 3, Element 310) comprising:
a lock housing (Figure 3 – the outer casing of the actuator, Element 310 – See annotated figure above for clarification) having a first end chamber (A) (Figure 3 - the bottom chamber is the first end chamber (A) – See annotated figure above for clarification) and a second end chamber (B) (Figure 3 – the top chamber is the second end chamber (B) – See annotated figure above for clarification); 
a return line (Figure 3 – the bottom two hydraulic lines that are connected to the bottom chamber of the hydraulic lock, element 310 – see annotated figure below for clarification) connected between a return chamber for returning high pressure fluid (Figure 3 – Page 5, Lines 8-9 - the return line is connected to the label “RETURN” which is part of the hydraulic system to provide the pressurization and as evidenced by Hydraulic Specialties in Figure 1, and Line 10 a basic hydraulic circuit includes a return line that is connected to a return chamber/tank for the intended use of returning a high pressure fluid thus the “RETURN” leads to the return chamber – See annotated Figure below for clarification) and the first chamber (A) (Figure 3 – the return line is connected to the first end chamber (A) and the return chamber, “RETURN” – See annotated figure below for clarification); 
a control line (Figure 3 - the hydraulic line that runs from the top chamber of the hydraulic lock, element 310 - See annotated figure above of clarification); and 
a moveable element (Page 5, Line 9 – Figure 3 - the piston rod – See marked up figure below for clarification) mounted in the lock housing (Page 5, Lines 9-10 – Figure 3 – the piston rod extends from the outer casing of the actuator), 
wherein the housing is arranged to receive hydraulic fluid at the first end chamber (A) (Page 5, Lines 8-9 - the lock, Element 310, is pressurized to move the rod; the bottom chamber/ chamber A/ first end has a hydraulic line through which high pressure fluid is provided – See annotated figure above for clarification) from the return chamber (Page 3, Lines 7-8 and 14-15 – the system uses a hydraulic fluid which is pressurized from a source/hydraulic system of which the “RETURN”/return chamber is a part of, thus the first end chamber is arranged to receive the fluid from the return chamber) via the return line (Figure 3 – the first end/bottom chamber is connected to the return line therefore the first end chamber receives fluid from the return chamber through the return line), and at the Figure 3 – the top chamber/ second end/Chamber B of the hydraulic lock, element 310) from a source of high pressure fluid (Figure 3 – the top chamber is connected to the pressure line, which is a source of pressurized hydraulic fluid through the valve, Element 128) via the control line (Figure 3 – the pressure line is the control line), whereby the relative pressures in the first end chamber (A) and the second end chamber (B) are controlled (Page 3, Lines 9-11 and Page 5, Lines 6-7 - the pressurization of the chambers is controlled by the FADEC), via the control line (Figure 3 – the control line provides a hydraulic fluid to one of the chambers therefore it would be used to control the relative pressures of the chambers), to cause movement of the moveable element between a locked position and an unlocked position (Page 5, Lines 8-9 – the piston rod is moved by the pressurization of the chamber relative to one another; it is inherent that a higher pressure in the upper chamber relative to the lower chamber would retract the piston rod/unlock the thrust reverser and vice versa); and
a lock valve (Figure 3, Element 128) arranged between the return line and the control line (Figure 3 – the valve, Element 128, is directly connected to the control and indirectly connected to the return line via the first end chamber (A) and the line between the first end chamber and the lock valve, 128, therefore the lock valve is between the control line and the return line – See annotated figure below for clarification) to control the flow of hydraulic fluid into the first end chamber (A) and the second end chamber (B) (Page 5, Lines 6-9 – Figure 3 – the valve controls the pressurization of the lock therefore it would control the flow of the hydraulic fluid), wherein the first end chamber (A) is positioned between the high pressure supply and the lock valve (Figure 3 – the first end chamber is between the high pressure source from the label “return” and the lock valve, 128, along the bottom conduit that directly connects “return” and the first end chamber (A)); 
wherein the return line is connected between the return chamber and the first end chamber (A) of the lock valve (Figure 3 – the return line has a line that is connected directly to the bottom chamber/ first end chamber and the “RETURN”/return chamber therefore the return line is between the return chamber and the first end chamber) and the first end chamber (A) is connected between the return line and the lock valve such that the return chamber is connected by the return line to the lock valve via the first end chamber (A) (Figure 3 – the bottom line of the return does not pass through the lock valve prior to reaching the first end chamber, therefore the “return”/return chamber is connected to the lock valve through the first end chamber (A) via the bottom line connecting the “return”/return chamber and the first end chamber (A)) to provide the assembly with immunity to the effects of pipe bursts in the return line between the first end chamber (A) and the lock valve   (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) - Figure 3 – the assembly shown in figure 3 has structure similar to that of the instant application, i.e. the return line is directly connected to the first end chamber, therefore the system would operate such that it would have immunity to a pipe burst in a similar location as disclosed in the instant application, since the return is still connected directly to the first end chamber without passing the rupture).
    PNG
    media_image3.png
    545
    873
    media_image3.png
    Greyscale

Figure 3 - Annotated Figure from Glynn

    PNG
    media_image2.png
    678
    902
    media_image2.png
    Greyscale

Figure 4 - Annotated Figure from Hydraulic Specialties


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bitter (U.S. Pre-grant Publication 2005/0072144), hereinafter Bitter, in view of Glyn.

Regarding Claim 1, Bitter discloses a hydraulically actuated mechanical assembly (Figure 1), comprising:
an actuator (Elements 10, 12, 14, 18, 20 and 34) comprising:
a housing (Element 10) having a first end chamber (A) (12) and a second end chamber (B) (14); 
a return line (Element 34) connected between a return chamber (32) for returning high pressure fluid (Figure 1 – the high pressure fluid that is pumped is sent to chamber, 32, is returned back to the chamber, 12, as it flows out of the chamber) and the first chamber (A) (Figure 1 – the return line is connected to the first end chamber, 12); 
a control line (Element 20); and 
a moveable element (Element 16) mounted in the housing (Figure 1 – the moveable element, element 16, is in the housing, element 10), 
wherein the housing is arranged to receive hydraulic fluid at the first end chamber (A) (Element 12) from the return chamber via the return line (Figure 1, element 32 – the first end, element 12, may receive hydraulic fluid from the return chamber, element 32, via the return line, element 34), and at the second end (Chamber B) (Element 14) from a source of high pressure fluid via the control line (Figure 1 – the second end, element 14, receives hydraulic fluid from the source of high pressure fluid, element 26, via the control line, element 20), whereby the relative pressures in the first end chamber (A) and B are controlled (Paragraph 0037 – the fluid in the chambers and therefore the pressures within the chambers are controlled relative to each other to move the piston), via the control line (Paragraph 0037 – the fluid is moved through the control line, element 20, as the pressures are controlled), to cause movement of the moveable element between a first position and an second position (Paragraph 0037 – the piston moves therefore it has a first position and a second position); and
a lock valve (Element 22) arranged between the housing and the control line (Figure 1 – the valve, element 22, connected to housing via the control line) to control the flow of hydraulic fluid into the first end chamber (A) and B (Paragraph 0037 - the valve controls the fluid in the chambers), wherein the first end chamber (A) is positioned between the return chamber and the lock valve (Figure 1 – the first end chamber, 12, is between the return chamber, 32, and the lock valve, 22); 
wherein the return line is configured to be connected between the return chamber and first end chamber (A) of the actuator (Figure 1 – the return line, element 34, connects and therefore is between the actuator/chamber (A), 12, and the return chamber, element 32) and the first end chamber (A) is connected between the return line and the lock valve such that the return chamber is connected by the return line to the lock valve via the first end chamber (A) (Figure 1 – the fluid from the return line, element 34, must pass through chamber A, element 12, before reaching the valve, 22, therefore the first end chamber is between the return line and the valve and the return line does not pass through the valve) to provide the assembly with immunity to the effects of pipe bursts in the return line between the first end chamber (A) and the lock valve (Figure 1 – the assembly shown in figure 1 has structure similar to that of the instant application, i.e. the return line is directly connected to the first end chamber, therefore the system would operate such that it would have immunity to a pipe burst in a similar location as disclosed in the instant application i.e. between the first end chamber and the lock valve, since the return is still connected directly to the first end chamber without passing the rupture).
Bitter does not disclose a hydraulically actuated mechanical lock assembly.
However, Glyn teaches a hydraulic mechanical assembly that is a hydraulically actuated mechanical lock assembly (Figure 3, Element 310 – the assembly includes the actuator, Element 310, and the valve, Element 128, as well as the hydraulic lines connecting them). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bitter by using the hydraulic system of Glyn to control a hydraulically actuated mechanical lock assembly thereby making the housing a lock housing, the valve a lock valve and moving the moveable element between a locked position and an unlocked position, as suggested and taught by Glyn, in order to have a thrust reverser system that includes safety valves that are applied to secure against unintended retraction or extension in case of the connecting lines breaking (Bitter – Paragraph 0002).

Response to Arguments
Applicant's arguments filed 29 April 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a separate line between return and chamber A that is not dependent on the return flow from Chamber B) In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is further pointed out that Glyn shows a line return line that directly connects the “RETURN”/return chamber and Chamber A of the actuator without passing through Chamber B or the lock valve.  This meets the claimed limitations described.  The fact that extra connections are provided in Glyn does not preclude Glyn from teaching the claimed structure and therefore performing the same function as Chamber A would still be provided pressure directly from the “RETURN”/return chamber in the event of a rupture in the described location. See annotated figure below for clarification.


    PNG
    media_image4.png
    596
    873
    media_image4.png
    Greyscale


In response to Applicant’s argument that the lock valve “312” is not between the housing and the control line it is first pointed out that the structure identified by element 312 was not used at the lock valve but rather the structure identified by element 128.  Further it is pointed out that the limitations “a lock valve arranged between the housing and the control line” of Claims 1 is unclear, in light of Applicant’s specification, and further is not supported by Applicant’s specification.  As stated in the denial of the drawing amendment above, Applicant’s specification as originally filed and as described at least in Paragraph 0012 described the control line being between the lock valve and the housing.  Specifically paragraph 0012 states “If commanded to unlock the lock, the lock valve (7) switches to provide supply pressure to chamber B, via the control line (5)”, meaning the flow from the valve is provided to chamber B through the control line.  This would mean that Applicant’s disclosure places the control line between the lock valve and the housing and not as claimed. The rejection contained herein of Claim 1 shows that Glyn teaches the same structure described in Applicant’s disclosure and thus would not suffer from the same problems as identified in the acknowledged prior art without sufficient evidence.

Applicant's arguments, to the extent possible, have been addressed in the body of the rejections to at the appropriate locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.